(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción de la demandada apelada para que se desestime el recurso por haber vencido en noviembre 1, 1939, el término para radicar la transcripción de evidencia y exposición del caso en la Secretaría de este Tribunal Supremo, sin que hasta la fecha se haya radicado;
Por cuanto, de los autos del caso aparece que en noviembre 9 de 1939 la parte apelante radicó en la Secretaría de este Tribunal el legajo de la sentencia, certificado en octubre 30 de 1939 por el secretario de la Corte de Distrito de Humacao, y la Transcrripeión de Evidencia, aprobada en 8 de noviembre, 1939, por el juez sen-tenciador.
No ha lugar a la desestimación solicitada.